

EXHIBIT 10.32

INDEMNITY AGREEMENT
 
This Indemnity Agreement (this “Agreement”), dated as of August 7, 2008, is made
by and between Vanguard Natural Resources, LLC, a Delaware limited liability
company (the “Company”), and ______________________________ (the “Indemnitee”),
an “Agent” (as hereinafter defined) of the Company.
 
RECITALS
 
A. The Company recognizes that competent and experienced persons are
increasingly reluctant to serve as Directors, officers or employees of companies
unless they are protected by comprehensive liability insurance or
indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such companies, and due to the fact that
the exposure frequently bears no reasonable relationship to their compensation;
 
B. The statutes and judicial decisions regarding the duties of Directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such Directors and officers with adequate, reliable knowledge of
legal risks to which they are exposed or information regarding the proper course
of action to take;
 
C. The Company and the Indemnitee recognize that plaintiffs often seek damages
in such large amounts and the costs of litigation may be so expensive (whether
or not the case is meritorious), that the defense and/or settlement of such
litigation is often beyond the personal resources of Directors, officers and
employees;
 
D. The Company believes that it is often unfair for its Directors, officers and
employees to assume the risk of judgments and other expenses which may occur in
cases in which the Director, officer or employee has acted in good faith and in
a manner the Director, officer or employee reasonably believes to be in or not
opposed to the best interests of the Company;
 
E. The Company desires the Indemnitee to serve or continue to serve as an Agent
of the Company and recognizes that the Indemnitee may not be willing to serve or
continue to serve the Company without additional indemnification and insurance
to protect against claims for damages arising out of or related to such services
to the Company;
 
F. The Company believes that the interests of the Company and its shareholders
would best be served by a combination of Directors’ and officers’ liability
insurance and the indemnification by the Company of the Directors, officers and
employees of the Company; and
 
G. The Board of Directors has determined that contractual indemnification as set
forth in this Agreement is reasonable and prudent, and is necessary to promote
the best interests of the Company and its shareholders.
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the parties to this Agreement, intending to be legally bound,
hereby agree as follows:
 
1. Definitions
 
(a) Agent. For purposes of this Agreement, “Agent” of the Company means any
person who is or was a Director, officer, employee or other agent of the Company
or a Subsidiary of the Company; or is or was serving at the request of, for the
convenience of, or to represent the interests of the Company or a Subsidiary of
the Company as a Director, officer, employee or agent of another foreign or
domestic corporation, partnership, joint venture, trust or Other Enterprise.
 
(b) Expenses. For purposes of this Agreement, “Expenses” includes all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’ fees and related disbursements, other out-of-pocket costs and
reasonable compensation for time spent by the Indemnitee for which he is not
otherwise compensated by the Company or any third party, provided that the rate
of compensation, if any, and estimated time involved is approved in advance by a
majority vote of the Board of Directors), actually and reasonably incurred by
the Indemnitee in connection with either the investigation, defense or appeal of
a Proceeding or establishing or enforcing a right to indemnification under this
Agreement or otherwise, and amounts paid in settlement (if such settlement is
approved in advance by the Company) by or on behalf of the Indemnitee, but shall
not include any judgments, fines or penalties actually levied against the
Indemnitee.
 
(c) Proceeding. For the purposes of this Agreement, “Proceeding” means any
threatened, pending or completed action, suit or other proceeding, whether
civil, criminal, administrative, investigative or any other type whatsoever.
 
(d) Subsidiary. For purposes of this Agreement, “Subsidiary” means any
corporation of which 50% or more of the outstanding voting securities are owned
directly or indirectly by the Company, by the Company and one or more other
subsidiaries, or by one or more other subsidiaries.
 
(e) Other Enterprise. For purposes of this Agreement, “Other Enterprise” means
any other enterprise and shall include employee benefit plans; references to
“fines” shall include any excise tax assessed with respect to any employee
benefit plans; references to “serving at the request of the Company” shall
include any service as an Agent of the Company which imposes duties on, or
involves services by, such Director, officer, employee or Agent of the Company
with respect to an employee benefit plan, its participants, or beneficiaries;
any person who acts in good faith and in a manner he reasonably believes to be
in the best interest of the participants and beneficiaries of an employee
benefit plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.
 
2

--------------------------------------------------------------------------------


 
2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as an Agent of the Company, at its will (or under separate agreement, if such
agreement exists), in the capacity the Indemnitee currently serves as an Agent
of the Company, so long as he is duly appointed or elected and qualified in
accordance with the applicable provisions of the Articles of Association or
comparable corporate governance document (“Articles”) of the Company or the
Articles of any Subsidiary of the Company or until such time as he tenders his
resignation in writing, provided, however, that nothing contained in this
Agreement is intended to create any right in favor of the Indemnitee to
continued employment in any capacity.
 
3. Indemnity in Third Party Proceedings. The Company shall indemnify the
Indemnitee if the Indemnitee is a party to or threatened to be made a party to
or otherwise involved in any Proceeding (other than a Proceeding by or in the
name of the Company to procure a judgment in its favor) by reason of the fact
that the Indemnitee is or was an Agent of the Company, or by reason of any act
or inaction by him in any such capacity, against any and all Expenses and
liabilities of any type whatsoever (including, but not limited to, judgments,
fines and penalties), actually and reasonably incurred by him in connection with
the investigation, defense, settlement or appeal of such Proceeding, but only in
the absence of fraud, willful default or dishonesty on the part of the
Indemnitee and if the Indemnitee acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or Proceeding, had no
reasonable cause to believe his conduct was unlawful. The termination of any
Proceeding by judgment, order of court, settlement, conviction or on plea of
nolo contendere, or its equivalent, shall not, of itself, create a presumption
that the Indemnitee did not act in good faith in a manner which he reasonably
believed to be in the best interests of the Company or, with respect to any
criminal Proceedings, that such person had reasonable cause to believe that his
conduct was unlawful.
 
4. Indemnity in Derivative Actions. The Company shall indemnify the Indemnitee
if the Indemnitee is a party to or threatened to be made a party to or otherwise
involved in any Proceeding by or in the name of the Company to procure a
judgment in its favor by reason of the fact that the Indemnitee is or was an
Agent of the Company, or by reason of any act or inaction by him in any such
capacity, against all Expenses actually and reasonably incurred by the
Indemnitee in connection with the investigation, defense, settlement, or appeal
of such Proceeding, but only in the absence of fraud, willful default or
dishonesty on the part of the Indemnitee and if the Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company, except that no indemnification under this subsection
shall be made in respect of any claim, issue or matter as to which the
Indemnitee shall have been finally adjudged to be liable to the Company by a
court of competent jurisdiction in the performance of his duty to the Company,
unless and only to the extent that any court in which such Proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, such person is
fairly and reasonably entitled to indemnity for such Expenses as such court
shall deem proper.
 
5. Indemnification of Expenses of Successful Party. Notwithstanding any other
provisions of this Agreement, to the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding or in defense
of any claim, issue or matter therein, including the dismissal of an action
without prejudice, the Company shall indemnify the Indemnitee against all
Expenses actually and reasonably incurred in connection with the investigation,
defense or appeal of such Proceeding.
 
3

--------------------------------------------------------------------------------


 
6. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines or penalties), actually and reasonably incurred by him in the
investigation, defense, settlement or appeal of a Proceeding but is not
entitled, however, to indemnification for the total amount thereof, the Company
shall nevertheless indemnify the Indemnitee for the portion thereof to which the
Indemnitee is entitled.
 
7. Advancement of Expenses. Subject to Section 10(a) below, the Company shall
advance all Expenses incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of any Proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was an Agent of the Company. The Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined that the Indemnitee is not entitled to be
indemnified by the Company as authorized by this Agreement. The advances to be
made under this Agreement shall be paid by the Company to or on behalf of the
Indemnitee within 30 days following delivery of a written request therefor by
the Indemnitee to the Company. By execution of this Agreement, the Indemnitee
agrees to repayment of the Company of such Expenses under Section 7 if it is
determined by a majority vote of the Board that the Indemnitee is not entitled
to the indemnification payment; provided, however, that in no circumstance shall
the Indemnitee be required to repay the Company for Expenses as to which the
Indemnitee is entitled to indemnification under this Agreement.
 
8. Notice and Other Indemnification Procedures.
 
(a) Promptly after receipt by the Indemnitee of notice of the commencement of or
the threat of commencement of any Proceeding, the Indemnitee shall, if the
Indemnitee believes that indemnification with respect thereto may be sought from
the Company under this Agreement, notify the Company of the commencement or
threat of commencement thereof.
 
(b) Any indemnification requested by the Indemnitee under Section 3 and/or 4 of
this Agreement shall be made no later than 60 days after receipt of the written
request of the Indemnitee, unless a determination is made within said 60 day
period (i) by the Board of Directors of the Company by a majority vote of a
quorum thereof consisting of Directors who are not parties to such Proceedings,
or (ii) in the event such a quorum is not obtainable, at the election of the
Company, either by independent legal counsel in a written opinion or by a panel
of arbitrators from the American Arbitration Association (“AAA”), one of whom is
selected by the Company, another of whom is selected by the Indemnitee and the
last of whom is selected by the first two arbitrators so selected, that the
Indemnitee has not met the relevant standards for indemnification set forth in
Section 3 and 4 of this Agreement. In the event the Indemnitee is determined not
to be entitled to indemnification, the Company shall give, or cause to be given
to, the Indemnitee written notice thereof specifying the reason therefor,
including any determination of fact or conclusion of law relied upon in reaching
such determination.
 
4

--------------------------------------------------------------------------------


 
(c) Notwithstanding a determination under Section 8(b) above that the Indemnitee
is not entitled to indemnification with respect to any specific Proceeding, the
Indemnitee shall have the right to apply to any court of competent jurisdiction
for the purpose of enforcing the Indemnitee’s right to indemnification pursuant
to this Agreement. Neither the failure of the Company (including its Board of
Directors or independent legal counsel or the panel of arbitrators) to have made
a determination prior to the commencement of such action that indemnification or
advances are proper in the circumstances because the Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including its Board of Directors or independent legal counsel or the panel of
arbitrators) that the Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create any presumption that the
Indemnitee has not met the applicable standard of conduct. In any such
proceeding, the Company will bear the burden of proof in showing that the
Indemnitee’s conduct did not meet the applicable standard of conduct provided
for by this agreement, and accordingly the Indemnitee shall be deemed to have a
prima facie right to indemnification under this agreement unless the Company can
prove to the court’s satisfaction that the Indemnitee’s conduct did not meet the
applicable standard of conduct provided for by this agreement or applicable law
for indemnification.
 
(d) In the absence of fraud, willful default or dishonesty on the part of the
Indemnitee, the Company shall indemnify the Indemnitee against all Expenses
incurred in connection with any hearing or Proceeding under this Section 8
unless a court of competent jurisdiction finds that each of the claims and/or
defenses of the Indemnitee in any such Proceeding was frivolous or in bad faith.
 
9. Insurance. The Company will obtain Directors’ and officers’ liability
insurance (“D&O Insurance”) in reasonable amounts from established and reputable
insurers with respect to which the Indemnitee is named as an insured.
Notwithstanding any other provision of the Agreement, the Company shall not be
obligated to indemnify the Indemnitee for Expenses, judgments, fines or
penalties, which have been paid directly to or on behalf of the Indemnitee out
of the Company’s D&O Insurance. If the Company has D&O Insurance in effect at
the time the Company receives from the Indemnitee any notice of the commencement
of a Proceeding, the Company shall give prompt notice of the commencement of
such Proceeding to the insurers in accordance with the procedures set forth in
the policy. The Company shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of the Indemnitee, all amounts payable
as a result of such Proceeding in accordance with the terms of such policy.
 
10. Exceptions. Any other provision in this Agreement to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:
 
(a) Claims Initiated by the Indemnitee. To indemnify or advance Expenses to the
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
Proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law, but such indemnification or
advancement of Expenses may be provided by the Company in specific cases if a
majority of the Board of Directors finds it to be appropriate; or
 
5

--------------------------------------------------------------------------------


 
(b) Action for Indemnification. To indemnify the Indemnitee for any Expenses
incurred by the Indemnitee with respect to any Proceeding instituted by the
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction or a panel of arbitrators determines that any of the material
assertions made by the Indemnitee in such Proceeding was not made in good faith
or was frivolous; or
 
(c) Unauthorized Settlements. To indemnify the Indemnitee under this Agreement
for any amounts paid in settlement of a Proceeding effected without the
Company’s written consent. The Company shall not settle any Proceeding without
the Indemnitee’s written consent. Neither the Company nor the Indemnitee will
unreasonably withhold consent to any proposed settlement; or
 
(d) Certain Matters. To indemnify the Indemnitee on account of any Proceeding
with respect to (i) remuneration paid to the Indemnitee if it is determined by
judgment or other adjudication that such remuneration was in violation of law,
(ii) which judgment is rendered against the Indemnitee for an accounting of
profits made from the purchase or sale by the Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934, as amended, or similar provisions of any federal, state or local
statute, or (iii) which it is determined by judgment or other adjudication that
the Indemnitee’s conduct was knowingly fraudulent or dishonest.
 
11. Nonexclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company’s
Memorandum or Articles of Association, in any court in which a Proceeding is
brought, the vote of the Company’s shareholders or disinterested Directors,
other agreements or otherwise, both as to action in his official capacity and to
action in another capacity while occupying his position as an Agent of the
Company, and the Indemnitee’s rights under this Agreement shall continue after
the Indemnitee has ceased acting as an Agent of the Company and shall inure to
the benefit of the heirs, executors and administrators of the Indemnitee.
 
12. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who shall execute all papers required and shall do everything
that may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.
 
13. Interpretation of Agreement. It is understood that the parties to this
Agreement intend this Agreement to be interpreted and enforced so as to provide
indemnification to the Indemnitee to the fullest extent now or hereafter
permitted by law.
 
6

--------------------------------------------------------------------------------


 
14. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 13 of this Agreement.
 
15. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties to
this Agreement. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision of this Agreement
(whether or not similar) nor shall such waiver constitute a continuing waiver.
 
16. Successors and Assigns; Duration of Agreement. The terms of this Agreement
shall bind, and shall inure to the benefit of, the successors and assigns of the
parties to this Agreement. This Agreement shall continue in effect so long as
the Indemnitee shall be subject to any Proceeding by reason of the fact that the
Indemnitee is or was an Agent of the Company, regardless of whether the
Indemnitee continues to serve as an Agent of the Company.
 
17. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee, on the date of delivery, or (ii)
if mailed by certified or registered mail with postage prepaid, on the third
business day after the mailing date. Addresses for notice to either party are as
shown on the signature page of this Agreement, or as subsequently modified by
written notice.
 
18. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of Delaware. If a court of competent jurisdiction shall
make a final determination that the provisions of the law of any jurisdiction
other than Delaware, govern indemnification by the Company of its Directors and
officers, then the indemnification provided under this Agreement shall in all
instances be enforceable only to the extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary.
 
7

--------------------------------------------------------------------------------


 

         
COMPANY:
 
Vanguard Natural Resources, LLC
 
   
   
   

--------------------------------------------------------------------------------

Name: Scott W. Smith   Title: President  
Address: 7700 San Felipe,
Ste. 485
Houston, Texas 77063

 

         
INDEMNITEE:
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:   
Address:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
8

--------------------------------------------------------------------------------

